Citation Nr: 0939624	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-13 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right hand 
lesion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1998 to 
January 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss 
and a right hand lesion.

The Board remanded this case for a Board hearing in February 
2009.  The Veteran was scheduled for a July 2009 Board 
hearing but did not appear or indicate any desire to 
reschedule.

The issue of service connection for a right hand lesion is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that no present 
hearing loss exists; and any hearing impairment is otherwise 
unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, afforded the 
Veteran physical examinations, and obtained a medical opinion 
as to the etiology of any hearing loss disability.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for bilateral hearing 
loss.  He stated on a September 2008 VA examination that he 
was exposed to flight line noise in the Air Force while 
performing his duties in Command and Control.  He also denied 
any non-military noise exposure.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system, shall be granted service connection although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
after service in a period of war or following peacetime 
service on or after January 1, 1947, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  See 
38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

The service personnel records show that the Veteran served in 
the Air Force and that his military occupational specialty 
was Command Post Craftsman.  The Veteran has indicated that 
his duties exposed him to flight line noise.  The Veteran is 
competent to state that he was exposed to loud noises.  Thus, 
based on his statements and personnel records, his exposure 
to acoustic trauma is presumed.  

None of the medical records, however, show any diagnosis of 
hearing loss for VA purposes as a result of his noise 
exposure.  

The service treatment records are negative for any complaints 
or findings of hearing loss.  

A June 1998 audio evaluation at entry into service notes that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
10
0
5
10
5

An April 2003 audiogram report (approximately two years prior 
to discharge from service) shows that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
-5
LEFT
10
0
5
5
0

After service, on authorized VA audiological evaluation in 
September 2008, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
15
LEFT
20
15
20
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner indicated that only those results that provided the 
best estimate for the Veteran's organic hearing were 
provided.  The examiner noted the Veteran's reports of 
exposure to flight line noise during his Command and Control 
duties in the Air Force and the Veteran's denial of non-
military noise exposure.  The Veteran reported difficulty 
hearing soft voices and those at a distance.  The examiner 
indicated that his review of the claims file and service 
treatment records did not find any hearing test that 
suggested a hearing loss incurred while the Veteran was on 
active duty.  It was the examiner's clinical opinion that the 
Veteran's hearing was not affected by his active duty 
assignments.

The medical evidence is against the Veteran's claim.  
Specifically, there is no medical evidence of a current 
hearing loss disability and the only medical opinion of 
record finds that the Veteran's military service did not 
affect the Veteran's hearing.  

Although the record shows evidence of an in-service exposure 
to flight-line noise, service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran genuinely believes that he has a hearing loss 
disability that was incurred in service.  His factual 
recitation as to exposure to noise and decreased hearing is 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology or 
diagnosis of a hearing loss disability and his views are of 
no probative value.  And, even if his opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
objective medical evidence of record that shows that he does 
not have a current hearing loss disability and the opinion 
provided by the medical professional who found that the 
Veteran's hearing was not affected by his military service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for bilateral hearing loss; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.






ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Veteran seeks service connection for a right hand lesion.  
The service treatment records show treatment for a verrucous 
wart on the right palm in May 2001.  A history of a verrucous 
wart on the right palm also was noted in January 2002.  The 
Veteran has stated that he continues to suffer from a 
recurring lesion on the right palm since 2001.  He was 
scheduled for an April 2007 VA examination in Saint Louis but 
asked that the examination be rescheduled, as he lived in 
Texas.  An examination was scheduled in August 2007 at the 
Houston VA Medical Center but the Veteran declined, 
requesting instead that the examination be offered in Waco.  
The RO ultimately rescheduled examinations for the Veteran's 
other claims at the Dallas VA Medical Center, but did not 
schedule the Veteran for an examination to address his right 
hand lesion.  Thus, an examination should be provided at a VA 
Medical Center to determine whether the Veteran has any 
pathology on the skin of the right hand that is consistent 
with the verrucous wart that was treated in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatology examination at a VA Medical 
Center to determine whether it is at least 
as likely as not that any present 
pathology on the skin of the right palm is 
consistent with the verrucous wart on the 
right palm that was treated in service.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

2.  After conducting any additional 
development deemed necessary, if the 
benefit sought remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case and 
allow a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


